DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 6/9/2021.
Amend claim 1 to read: “ An acoustic liner comprising:
A first sidewall;
A second sidewall, wherein the first sidewall and the second sidewall at least partially define a plurality of cells disposed therebetween; and
A unitary pre-cut septum ribbon comprising a plurality of permeable septa and a plurality of connecting members coupling the plurality of permeable septa together, with each one of the plurality of permeable septa being generally within a respective one of the plurality of cells,
Wherein each septum in the plurality of permeable septa is facing a first direction, each connecting member in the plurality of connecting members is facing a second direction, and the first direction is substantially perpendicular to the second direction.”
Amend claim 10 to read: “ A method for manufacturing an acoustic liner, comprising:
Disposing a unitary pre-cut septum ribbon between a first sidewall and a second sidewall, the unitary pre-cut septum ribbon comprising a plurality of permeable septa and a plurality of connecting members coupling the plurality of permeable septa together;
Coupling the first sidewall to the second sidewall, thereby forming a plurality of cells therebetween, and fixing the unitary pre-cut septum ribbon between the first sidewall and the second sidewall; and 

Please amend claim 12 to read: “The method set forth in claim 10, further comprising cutting the unitary per-cut septum ribbon to form a mesh sheet.”
Amend claim 13 to read: “ The method of claim 10, wherein the unitary pre-cut septum ribbon is disposed between the first sidewall and the second sidewall such that the unitary pre-cut septum ribbon, the first sidewall and the second sidewall are parallel to a first axis, and each of the plurality of permeable septa are substantially perpendicular with the first axis in response to being twisted with respect to the first sidewall.”
Amend claim 15 to read: “An acoustic liner comprising:
A first sidewall;
A second sidewall, wherein the first sidewall and the second sidewall define a plurality of cells disposed therebetween; and 
A unitary pre-cut septum ribbon comprising a plurality of permeable septa coupled together via a plurality of connecting members, with each one of the plurality of permeable septa being generally in a respective one of the plurality of cells,
Wherein the first sidewall is folded about a plurality of first edges along a first direction, the second sidewall is folded about a plurality of second edges along the first direction, each one of the plurality of first edges are in contact with a respective one of the second plurality of edges.”
Claims 1-2,5-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or to fairly suggest the invention in the newly claimed combination. The prior art fails top disclose a unitary pre-cut septum ribbon in the manner as now claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837